Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 1 of 15

9. Teachers of Library

a. Teachers of library shall not be given any administrative assignments.

b. Per diem substitutes employed for library teaching shall be assigned to the library.

10. School Program

The school program will be posted in September in an area accessible to the entire
faculty.

C. Elementary Schools

1. Teacher Assignments

a. Early in the spring, time should be devoted at a faculty conference to a discussion
of the procedures to be used in making assignments for the coming year. Plans, goals and
personnel needs for special programs should also be discussed.

b. At that time, teachers should be given an opportunity to fill out “preference
sheets” indicating three preferences in order of priority of grade level and type of class on
that level or, in the case of special education teachers, the age range of special education
classes and education program designation (e.g. staffing ratio, collaborative team
teaching, SETSS, etc.) with the understanding that, where advisable and possible, such
preferences will be honored. Teachers should be given an opportunity to discuss their
assignment requests with their principal.

c. Teachers in schools with eight period days shall indicate their professional
activity preferences pursuant to Article 7C4g (Professional Activity Options) and Article
7U (Professional Activity Assignment Procedures).

d. With regard to requests as to grade level or special assignment (such as IGC), or,
in the case of special education teachers, requests as to age range of special education
classes, teachers with the highest seniority in the school should be given preference if
qualifications for the position are the same.

e. Grievances hereunder may be lodged if:

(1) In any year an elementary school teacher fails to be granted one of his/her stated
program preferences; or

(2) For two years in succession the elementary school teacher has been denied his/her
first priority of program preference.

Any assignment that is grievable shall be reviewed in accordance with the standards
applicable to Articles 7C1b and c.

f. Vacancies in special teaching assignments occurring at any time during the year
which will extend through the year shall be filled in the same way as vacancies occurring
at the beginning of the year, except that this provision shall not apply to vacancies
occurring one month before the end of the school year.

g. The Board will prepare and make available in every school, in time for teachers to
apply for assignments, an official circular setting forth the uniform system-wide
qualifications required for assignment as a teacher of an IGC class.

h. In order to make certain that teachers are not frozen into positions which are
relatively easy or difficult, the following procedures should be adopted in making class
assignments (other than special assignments, such as IGC) on a particular grade level:

(1) On each grade level, classes should be divided into two categories, difficult and
less difficult, in terms of reading achievement. In general, a teacher who has been
assigned to a class in the one category for a period of one year should be assigned to the

32
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 2 of 15

other category for the next year. Teachers who have served in a school for one year or
longer should receive assignments for the next school year before June 15.

(2) In the case of IGC classes the policy of rotation every three years of qualified
teachers should be followed.

(3) The policy of rotation within the grade should be followed in the assignment of
teachers to portable classrooms, annexes, and other out-of-building facilities except for
unusual circumstances.

i. A continuous record of teacher assignments should be kept at the school and be
made available to chapter leaders.

2. Assignment as OTP

Each spring the principal and UFT chapter committee shall meet to review the types
and numbers of OTP positions in the school with the goal of agreeing upon the
responsibilities, qualifications, basis for selection and term. If no agreement is reached at
the school level, the UFT district representatives and the superintendent shall assist the
principal and chapter committee in their goal of reaching such an agreement.

When agreement is reached and ratified by the chapter, the principal shall establish
and fill the positions in accordance with the agreement. Only the chapter, not
individuals, shall have the right to grieve an alleged violation or misapplication of the
ratified agreement.

If no agreement is reached and ratified, the selection process shall be governed by the
following:

a. Each year a list of vacancies and the job-related qualifications required for OTP
assignments shall be made available to all teachers in the school in sufficient time to
permit written application for such assignments.

b. The selection of OTPs will be made from among qualified applicants within the
school. Where applicants within the school are equally qualified, the selection will be
made on the basis of seniority in the school.

c. Where no applicants within a school are qualified, the selection will be made from
among qualified applicants outside the school. Where applicants from outside the school
are equally qualified, the selection will be made on the basis of the number of years of
teaching service on regular appointment in the school system.

3. New Positions

In selecting teachers for new positions created at or before the beginning of the school
year, preference shall be given to members of the staff before applicants outside the
school are considered for such positions.

4. Teacher Programs

a. Duty-Free Lunch Period

Every elementary school teacher is to have a duty-free lunch period of 50 minutes.

b. Preparation Periods

(1) All teachers in elementary schools will have five preparation periods per week.

(2) The term “teachers” as used above shall also include teachers of special education
classes.

(3) Reading Teachers and Teachers of English as a Second Language shall have the
same number of preparation periods as all other teachers in the school.

(4) Preparation periods shall be used for unassigned professional work. Teachers are
expected to utilize their professional preparation time in such manner as to enable them to

33
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 3 of 15

further their professional work for the purpose of their greater classroom effectiveness.
Preparation periods shall be used for professional, job-related work which may include
but is not limited to preparation for classes, preparation of teaching material, presentation
of or attendance at demonstration lessons, participation in teacher training, and
conferences with the principal, with other teachers, with guidance counselors or with
parents.

c. Relief from Non-Teaching Chores

(1) Teachers will be relieved of the following chores: work on a school-wide basis
related to the handling, distribution, storing, and inventorying of books, supplies and
equipment, including audiovisual equipment, the duplicating of teaching materials, the
collection of money for purposes such as milk and lunch and for school banking, and
assisting in the accessioning of library books.

(2) Teachers will be relieved of the duty of scoring Citywide standardized
achievement tests and of preparing absentee post cards and truant slips.

(3) Special education teachers shall not be programmed to help children with
disabilities on and off buses except as permitted in Article 7C4g. However, this shall not
prevent their assignment for that purpose in cases of emergency.

d. Cluster Teacher Program

(1) The term “cluster teacher” refers to teaching personnel in the elementary schools
who are specially assigned to the teaching of classes in music, art, science, health
education, other subjects or the fundamental skills and who are not assigned to a
homeroom class.

(2) The cluster teacher’s program shall include twenty 45-minute teaching periods per
week.

(3) Where a music teacher participates for a major portion of the period in a teaching
capacity during assemblies, the assembly period shall be deemed a teaching period.

(4) The cluster teacher shall have the same number of preparation periods and
professional activity periods per week as all other teachers in the school.

(5) The other periods in the cluster teacher’s program shall be devoted to professional
activities to be assigned by the principal.

e. Teacher of Library Program

(1) The program of the teacher of library shall include twenty 45-minute teaching
periods per week.

(2) The teacher of library shall have the same number of preparation periods and
professional activity periods per week as all other teachers in the school.

(3) The other periods in the program of the teacher of library shall be devoted to
professional activities related to the library program.

f. Teachers Serving in Special Education Programs

In elementary schools, within the workday set forth in Article 6A of this Agreement,
all time in the special education teacher’s program not programmed for teaching periods,
preparation periods, professional activity periods, and duty-free lunch periods shall be
devoted to appropriate professional activities to be assigned by the principal.

g. Professional Activity Options

(1) Teachers in eight period per day schools must select a professional or
administrative activity in accordance with the provisions of this section and Article 7U
(Professional Activity Assignment Procedures). This provision shall not create an

34
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 4 of 15

additional teaching period, as that term is defined in the Collective Bargaining
Agreement.

The menu of activities to be offered to each teacher shall be from among the
following:

(a) Small group instruction (not to exceed 10 students)

(b) One to one tutoring

(c) Advise student activities such as clubs, teams or publications

(d) Perform student assessment activities (including portfolios, performance tests,

IEPs, ECLAS, etc.)

(e) Professional development/prepare staff development workshops and

demonstration lessons

(f) Common planning time

(g) Conflict resolution for students

(h) Cafeteria duty

(1) Schoolyard duty

(j) Hallway duty

(k) AM bus duty

(1) PM bus duty

(m)Homeroom

(n) Provide inter-disciplinary articulation

(o) Develop multi-cultural curriculum

(p) Develop programs to integrate technology into the daily life of the classroom

Teachers performing homeroom fulfill the requirement of the professional period.
Teachers selecting AM or PM bus duty will use their professional activity period as a
preparation period.

Any teacher who wishes to participate in a professional activity not listed on the
above menu may, upon approval of the principal, select such an activity.

(2) Such compensatory time positions as dean, programmer and grade advisor may be
recreated.

(3) To strengthen school tone and to ensure student safety and discipline, the Union
and Board agree that in each school the principal shall have the discretion to establish and
fill one compensatory time position of lunchroom coordinator to supervise school aides in
each lunchroom for each lunch period;

The above compensatory time position shall be established and filled without
following the procedural requirements that are applicable to other compensatory time
positions, such as consultation, approval or voting. Contractual provisions regarding
notification and selection of applicants for compensatory time positions shall be
followed. This provision shall not result in any teacher being required to work beyond
the maximum number of teaching periods provided for in this Agreement. No teacher
shall be involuntarily assigned to any of the above compensatory time positions.
Resources available to the school shall be maintained at the same level which would be
required if the proposal were not in effect.

D. K-8 Schools

K-6 teachers in K-8 schools shall have the same teaching schedule as that of

elementary school teachers in the K-6 schools.

35
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 5 of 15

Seventh and eighth grade teachers in K-8 schools shall have the same program as
teachers in the junior high schools.

E. Programs which Serve Students from More than One School

Selection for teaching assignments in programs which serve students from more than
one school shall be made from among qualified applicants after posting the job
description and qualifications for the position. Such posting shall be in each school in the
district for programs serving students in the district. If the program serves students from
more than one district, the posting shall be in all schools in the system. Upon completing
service in the program, the teacher shall be returned to his/her school and shall take
his/her place on the seniority lists.

F, Special Education Positions and Assignments

1. Resource Room and SETSS Positions

a. Vacancies in Resource Room and SETSS positions in high schools, junior high
schools, intermediate schools and elementary schools will be advertised within the
school. If there are no qualified regularly appointed applicants, the position will be
advertised in the high school superintendency or community school district. If no
regularly appointed qualified teachers apply for the position, it will be offered to a
qualified substitute in the school who applies before filling the position with a qualified
substitute from outside the school.

b. A resource room teacher or SETSS teacher who returns from a leave of absence
within one year of commencing the leave will be placed in a resource room or SETSS
position in the school in accordance with his/her seniority as determined pursuant to Rule
3-D of Article 17B.

c. If and when a resource room position is eliminated, the incumbent resource room
teacher will be given the opportunity to become a SETSS teacher. If the resource room
teacher opts for a SETSS position, that teacher will be placed in seniority order with all
other SETSS teachers in the school.

If no SETSS vacancy exists in the school, that teacher will be given the opportunity to
be placed in a SETSS vacancy in the district/superintendency. If the teacher chooses not
to accept a SETSS vacancy in the school or district/superintendency or if no vacancy
exists, the teacher will be placed in a position in license in the school in accordance with
the teacher’s seniority.

SETSS vacancies not filled in the manner above are to be posted in accordance with
Article 7F la.

2. IEP/Special Education Teachers

a. IEP/special education teachers shall be programmed for a specific number of
periods (minimum of 5 per week) for (1) preparing for and attending the IEP meetings of
children initially referred to special education, and (ii) coverage of other special
education teachers’ classes so that they may attend the IEP meetings for their students for
requested reevaluations and triennial evaluations. The number of periods per week for
the tasks described in (1) and (ii) shall be based upon a workload allocation created by the
Department, prior to the beginning of each school year. The Board will consult with the
Union by May 15 of any school year if it plans to change the workload allocation or the
number of schools for the following school year.

b. In the event that the activities described in 2(a)(i) and (ii), above, are not
sufficient, in a given week, to fill the periods programmed for such activities, the

36
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 6 of 15

principal may assign the teacher to one or more of the tasks described in paragraph
2(c)(i)-(v), below.

c. The balance of the teacher’s schedule not programmed for the tasks described in
2(a)(i) and (ii), above, will be programmed, in the discretion of the principal, for (1)
instruction of students with disabilities (e.g., SETSS, Collaborative Team Teaching or
part-time special education classes), (ii) individual and group instruction for identified
special education or identified general education students at risk of academic failure; (i11)
participating in Pupil Personnel Team/Instructional Support Committee meetings; (iv)
providing interventions recommended by the Pupil Personnel Team/Instructional Support
Committee; and (v) administration of curriculum-based assessments for “at-risk” general
education students. The teacher filling this assignment will not be used as a substitute or
be part of the regular coverage pool unless s/he volunteers for such duty. In the event
that an uncovered class exists, the teacher filling this position will only be assigned to the
class if those teachers in the regular coverage pool (teachers on preparation period or
professional period) have been assigned for that period.

d. Teachers filling this assignment will have scheduled prep, lunch and professional
activity periods as provided in this Agreement.

e. The assignment described in subparagraphs (a)-(d) above will be assigned in the
same manner as other regular teaching assignments pursuant to existing contractual rules.
Special education teachers will have the opportunity to declare a preference for this
assignment.

f. Notwithstanding (e) above, special education teachers who served as education
evaluators during the 2002-2003 school year (or were on leave or sabbatical during that
year) will have a preference for this assignment in each year that it exists, in whatever
form that it exists, as more fully set forth in the Memorandum of Agreement between the
parties dated October 28, 2003, which is incorporated herein by reference. In the event
such education evaluator does not exercise such right, or exercises such right but later
gives up this assignment, s/he will have the same rights as any other special education
teacher to apply for the assignment

3. Other Special Education Assignments

Except as otherwise provided in this Agreement, selection for special teaching
assignments, including but not limited to Special Education Teacher Support Services
vacancies, collaborative team teaching and part-time special classes or combinations
thereof, and for non-teaching assignments in special education programs shall be made
from among qualified applicants after posting the job description and qualifications for
the position. Collaborative team teaching positions shall be posted for both the general
education teachers and the special education teachers. Such posting shall be in such
places as will provide a fair opportunity for qualified teachers to apply for the
assignments.

4. Teachers Serving in the School for the Deaf

The weekly programs of teachers in the School for the Deaf shall consist of the
following, as may be applicable:

(a) Teachers of pre-kindergarten and elementary levels in the School for the Deaf will
have five preparation periods per week.

37
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 7 of 15

(b) Teachers of the junior high school level in the School for the Deaf will have a
weekly program of 25 teaching periods, five preparation periods and five professional
activity periods.

(c) Teachers in the School for the Deaf will be entitled to a duty-free lunch period of
50 minutes.

(d) In the event of a reduction in staff in junior high school classes in schools for the
deaf, teachers serving out of license shall be the first to be reassigned to elementary
school classes. Teachers out of license with the least seniority in the school shall be the
first to be so reassigned.

G. Non-Public Schools Program Teachers

In June, teachers serving in the Non-Public Schools Program shall be informed of the
new or vacant full positions in the Program and the qualifications therefor, and their
timely application for assignment to such positions shall be considered and granted on the
basis of their seniority in the Program, provided they meet the qualifications.

H. Split Assignments

Upon request, a teacher serving in a split assignment shall be reassigned in
accordance with his/her layoff seniority to a full position in the district or
superintendency or program before a newly hired employee. Such reassignment shall be
effectuated at the next reorganization.

I. Interim Acting Supervisory Positions

Notice of vacancies for interim acting supervisory positions shall be posted in each
school. The notice will include the requirements for the position, or, if this is not
possible, a clear indication of the place where the requirements may be obtained.
Applicants who meet the requirements for the position shall be entitled to be interviewed
for the position.

J. City Hall Academy

1. Visiting teachers’ preparation periods will be scheduled at the end of the school
day. Visiting teachers may, at their option, travel to and from CHA with their students on
Board-provided buses.

2. Resident teachers can be returned, at the end of each school year, to their prior
schools at the option of either the employee or the Board. Mid-year transfers will not be
permitted without the consent of the Board.

3. The Board shall provide for substitute teacher coverage for the resident teachers
and intends that such coverage will be provided by part-time teachers regularly staffed to
CHA.

4. The UFT Chapter Leader for CHA will conduct Union business during his or her
scheduled professional activity periods.

K. Citywide Special Education (District 75)

1. Program Preference

a. Junior High Schools and Intermediate Schools

By May 1, teachers should be given an opportunity to fill out program preference
sheets. Preferences referenced in sub-paragraphs (1) and (2) will be honored to the extent
consistent with the provisions of this Agreement applicable to special education teachers.

No later than ten (10) school days prior to the end of the school year, teachers should
be notified of the following:

38
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 8 of 15

(1) The particular special education program designation (e.g. staffing ratio,
collaborative team teaching, SETSS, etc.);

(2) The age range of special education classes;

(3) The professional activity assigned pursuant to Article 7K3 (Relief from Non-
Teaching Chores and Professional Activity Options) and Article 7U (Professional
Activity Assignment Procedures).

Teacher programs for the following year should be given out no later than five (5)
school days before the end of the school year.

It is understood that all information detailed above is to be considered subject to
change if necessary because of changes in subject enrollments, staff changes, and
programming exigencies.

b. Elementary Schools

Early in the spring, time should be devoted at a faculty conference to a discussion of
the procedures to be used in making assignments for the coming year. Plans, goals and
personnel needs for special programs should also be discussed.

At that time, teachers should be given an opportunity to fill out preference sheets
indicating three preferences in order of priority of:

(1) The age range of special education classes;

(2) The particular special education program designation (e.g. staffing ratio,
collaborative team teaching, SETSS, etc.);

(3) For 8-period schools, the professional activity selected pursuant to Article 7K3d.

With regard to requests as to age range of special education classes, teachers with the
highest excessing seniority as calculated in Article Seventeen should be given preference
if qualifications for the position are the same.

Where advisable and possible preferences pursuant to (2) above will be honored and
teachers should be given an opportunity to discuss these assignment requests with their
principal or supervisor, as appropriate.

Preferences pursuant to (3) above will be assigned in accordance with Article 7U
below.

c. Separate Special Education Settings

Teachers in separate special education settings (except as otherwise provided) shall
be entitled to exercise program preferences in accordance with the contractual provisions
applicable to special education teachers in elementary, junior high school, intermediate
school, or high school special education departments who teach pupils of the same level.

d. HES and VES Programs

Early in the spring, HES and VES teachers and HES and VES related service
providers should be given an opportunity to express a preference for borough, special
education program and level with the understanding that where advisable and possible
such preferences will be honored.

For HES teachers, the special education programs are currently HES itinerant/related
service providers, SETSS and staffing ratios.

For VES teachers, the special education programs are currently VES itinerant/related
service providers, SETSS and staffing ratios.

With regard to requests as to special education program HES and VES teachers and
HES and VES related service providers with the highest excessing seniority as calculated
in Article 17 should be given preference if qualifications for the position are the same.

39
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 9 of 15

2. Teacher Programs

a. Teachers Serving in Schools Together with Non-Special Education Teachers

(1) All teachers in elementary schools will have five preparation periods per week.

(2) A basic maximum of 25 teaching periods, five preparation periods, and five
professional activity periods for teachers shall be established before any other type of
program for administrative purposes in which teachers teach less than 25 periods is
arranged.

In Title I intermediate and junior high schools the program of 22 teaching periods,
eight (8) preparation periods, and five (5) professional activity periods will continue as
follows: The number of these programs will be fixed in each particular school at a
percentage equal to the number of currently contractually eligible teachers or the number
of homerooms that existed during the 1996-97 school year, whichever is less compared to
the total number of teacher programs. Until such time that there are no longer teachers
serving in the school who are eligible for this program and the program ends, a rotation
policy shall be in effect for those who are contractually eligible.

In accordance with the LOBA determination and award in Case No. IA-1-85, all Title
I junior high school teachers in the following categories shall have no more than five
preparation periods a week:

(a) Full-time per annum teachers hired on or after July 1, 1985.

(b) Teachers assigned to a school which after the 1985-86 school year loses its Title I
designation, notwithstanding possible re-designation at a later date.

(c) Teachers assigned to a school which was not designated Title I for the 1985-86
school year and is subsequently designated as a Title I school.

(d) Teachers who on or after September 1, 1985 transfer from one school to another,
except for those teachers transferring from one Title I school to another Title I school.

Special education teachers serving in Title I intermediate or junior high schools
together with non-special education teachers shall have a maximum teaching load of 25
periods per week.

Special education teachers serving in non-Title I intermediate or junior high schools
together with non-special education teachers shall have a maximum teaching load of 26
periods per week.

(3) Where special education teachers work in a high school, they will have five
preparation periods per week.

(4) Special education teachers serving in schools together with non-special education
teachers will have daily, a duty-free lunch period of 50 minutes in elementary schools or
equal in length to the period of time provided for all other teachers in the school in
intermediate, junior high and high schools. Such lunch periods shall be scheduled to
begin no earlier than 11 a.m. and to end no later than 1:30 p.m.

(5) Where special education teachers teach pupils of junior high school or high school
level, the special education teachers’ programs shall include five professional activity
periods per week.

(6) In elementary schools, within the work day set forth in Article 6A of this
Agreement, all time in the special education teachers’ programs not programmed for
teaching periods, preparation periods, professional activity and duty-free lunch periods
shall be devoted to appropriate professional activities to be assigned by the principal.

40
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 10 of 15

b. Teachers Not Serving in Schools Together with Non-Special Education
Teachers

(1) Teachers Serving in Separate Special Education Settings

Except as otherwise provided herein, all teachers who serve in separate special
education settings will have five preparation periods per week and a daily duty-free lunch
period of 50 minutes.

(2) Teachers Serving in Certain Special Education Programs (Formerly Special
Day Schools, Day Treatment Centers, or Institutional Settings)

(a) The following shall apply to those teachers serving severely emotionally
handicapped students in all self-contained special education schools, buildings, annexes
or sites (which would formerly have been designated day schools or day treatment
centers) or in institutional or agency settings for the severely emotionally handicapped:

(1) Their weekly program shall consist of 22 teaching periods, eight preparation
periods and five professional activity periods.

(2) They will have a daily duty-free lunch period equal in time to a period in the
school.

(3) Teachers will be relieved of routine school-wide clerical duties, of the duties of
assisting in the distribution, collection and inventorying of textbooks and supplies, and of
related duties not involving children in the normal program of the school. This provision
shall apply to institutional schools, where feasible.

(4) Such teachers who escort pupils to a public conveyance at the end of the school
day shall not be required to return to the school building except for scheduled
conferences.

(5) No class shall exceed 15 pupils except as specified in Article 7M3.

(6) The provisions of Article 7B1 shall apply except in institutional settings.

(b) When a vacancy exists in a center cluster or school cluster, announcement of such
vacancy shall be made. Applicants will apply to the head of the school for assignment to
the position. The selection will be made from among qualified applicants. When
applicants are equally qualified, the selection will be made on the basis of seniority in the
school.

c. Teachers of the Homebound

The weekly programs for teachers of the homebound shall be defined as follows:

(1) Such teachers shall work a seven-hour day and the maximum number of pupils
assigned to teachers of the homebound shall be six, to the extent permitted by the budget.
They shall report the Thursday and Friday before Labor Day and Brooklyn-Queens Day
for professional development.

(2) Teachers of the homebound shall be allowed 45 minutes for duty-free lunch daily,
exclusive of travel time.

(3) There shall be a policy of consultation with teachers of the homebound
concerning their assignments and there shall be a policy of rotation of such assignments.

d. Resource Teachers or Itinerant Teachers

(1) Resource teachers and itinerant teachers will have preparation periods in the same
number as for all other teachers in the setting where they serve the majority of their time.

(2) Resource teachers and itinerant teachers will be given daily, a duty-free lunch
period of 50 minutes, or of such time as is equal to a period in the setting where they

4]
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 11 of 15

work, to be determined by the lunch period in the setting where the teacher serves on the
particular day.

3. Relief from Non-Teaching Chores and Professional Activity Options

a. The same relief from non-teaching chores provided in this Agreement for other
teachers will be applicable to all special education teachers who teach pupils of the same
level.

b. Special education teachers shall not be programmed to help children with
disabilities on and off buses except as permitted by subparagraph d below. However, this
shall not prevent their assignment for that purpose in cases of emergency.

c. Special education teachers shall have the same number of professional activity
periods during the year as all other teachers who work on the same level in the school or
in the special education setting.

d. Teachers at all levels must select a professional or administrative activity in
accordance with the provisions of this section and Article 7U (Professional Activity
Assignment Procedures). Except as described in subparagraph g below, this provision
shall not create an additional teaching period, as that term is defined in the Collective
Bargaining Agreement.

The menu of activities to be offered to each teacher shall be from among the
following:

(1) Small group instruction (not to exceed 10 students)

(2) One to one tutoring

(3) Advise student activities such as clubs, teams or publications

(4) Perform student assessment activities (including portfolios, performance tests,

IEPs, ECLAS, etc.)

(5) Professional development/prepare staff development workshops and

demonstration lessons

(6) Common planning time

(7) Conflict resolution for students

(8) Cafeteria duty

(9) Schoolyard duty

(10) Hallway duty

(11) AM bus duty

(12) PM bus duty

(13) Homeroom

(14) Provide inter-disciplinary articulation

(15) Develop multi-cultural curriculum

(16) Develop programs to integrate technology into the daily life of the classroom

Teachers performing homeroom fulfill the requirement of the professional period.
Teachers selecting AM or PM bus duty will use their professional activity period as a
preparation period.

Any teacher who wishes to participate in a professional activity not listed on the
above menu may, upon approval of the principal, select such an activity.

e. If the UFT chapter and the principal deem it necessary, then an organizational
period will be permitted but limited to a few days at the beginning and end of the school
term/year, as well as rare occasional meetings during the school term/year, in lieu of

42
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 12 of 15

homeroom, or in junior high and intermediate schools such homeroom if deemed
necessary, may be regularly programmed.

f. Such compensatory time positions as dean, programmer and grade advisor may be
recreated. All contractual provisions dealing with compensatory time shall remain in
place.

g. Provided that these periods are used to supplement, not supplant the current
school program, and subject to the specific provisions regarding it, secondary teachers
may use this time for a sixth teaching period compensated in accordance with article 70
of the Agreement (Shortage License Areas). The chapter’s concurrence to ensure that
this is truly supplemental is necessary.

h. To strengthen school tone and to ensure student safety and discipline, the Union
and Board agree that the following compensatory time positions may be established:

(1) In each school the principal shall have the discretion to establish and fill one
compensatory time position of lunchroom coordinator to supervise school aides in each
lunchroom for each lunch period;

(2) At the secondary level, principals shall have the discretion to establish and fill the
compensatory time position of dean, the number of which shall be based upon student
enrollment, i.e., up to 1,000 students, one dean; over 1,000 students, two deans; and

(3) In high schools, principals shall have the discretion to establish and fill one
compensatory time position of programmer.

The compensatory time positions listed in this subsection shall be established and
filled without following the procedural requirements that are applicable to other
compensatory time positions, such as consultation, approval or voting. Contractual
provisions regarding notification and selection of applicants for compensatory time
positions shall be followed. This provision shall not result in any teacher being required
to work beyond the maximum number of teaching periods provided for in this
Agreement. No teacher shall be involuntarily assigned to any of the above compensatory
time positions. Resources available to the school shall be maintained at the same level
which would be required if the proposal were not in effect.

4. Assignments

a. Except as otherwise provided in this Agreement, selection for special teaching
assignments and for non-teaching assignments in special education programs shall be
made from among qualified applicants after posting the job description and qualifications
for the position. Such posting shall be in such places as will provide a fair opportunity
for qualified teachers to apply for the assignments.

b. Teachers of the visually handicapped shall be informed of vacancies arising in the
itinerant teaching program, and vacancies shall be filled by qualified applicants within
the license. Where applicants are equally qualified, the selection will be made on the
basis of seniority in the license.

c. In the event that a class in a hospital or other institution is closed, the teacher of
the class shall be given a choice of existing appropriate vacancies within the school.
Should no vacancies exist, the teacher should be assigned to the class of the teacher in
excess.

d. In the spring, time should be devoted at a faculty conference to a discussion of the
procedures to be used in making assignments for the ensuing year. Plans, goals and
personnel needs for special programs should also be discussed.

43
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 13 of 15

e. Where it is the practice in a school to dismiss pupils during schoolwide or
Citywide examinations, teachers of special education classes shall also have their classes
dismissed when special education examinations are scheduled at the same time as school-
wide or Citywide examinations.

f. Where HES teachers, HES related service providers, VES teachers, VES related
service providers or homebound teachers are reassigned out of the borough of their
current assignment due to a contraction which occurs at a reorganization, the teacher or
related service provider with the least excessing seniority in the license will be reassigned
out of the borough. Where such contraction occurs at a time other than a reorganization
the teacher with the least excessing seniority in the license will be reassigned out of the
borough except where that would be disruptive to the educational program.

5. Cluster Schools

Teachers serving in a cluster school shall have retention rights at their site, subject to
the following:

a. If staffing needs within the cluster school require contracting the staff at one site
and expanding staff at another site, the Board will first seek volunteers who wish to
transfer from the contracting site to the expanding site.

The senior qualified volunteer, based on excessing seniority, shall be selected. If no
qualified volunteer exists, the Board will transfer the junior teacher, based on excessing
seniority, who qualifies for the position.

b. If demonstrated needs require the Board to temporarily transfer a teacher to
another site during the school year, the Board will inform the teacher of the reason for the
temporary transfer. The teacher so transferred is entitled to return to his/her former site at
the next reorganization in accordance with his/her excessing seniority.

L. Speech Improvement Teachers

1. Special Assignments

Where feasible, newly created speech improvement teaching positions will be
announced in sufficient time to permit written applications for such positions. Such
positions will be posted first in the community school district, District 75 program or
high school superintendency, as appropriate. If no qualified teacher applies, the position
will be posted on a Citywide basis. Criteria for assignment to the positions will be
prepared. Where qualifications of applicants for a position are the same, the selection
will be made on a basis of seniority of applicants in the Speech Improvement license.

2. Certificate of Clinical Competence

The Board and the Union established a task force to explore the feasibility of
accommodating the needs of candidates for the certificate of clinical competence (CCC)
to work with a holder of the CCC. The task force reported its findings and
recommendations which provide the basis for the Board’s program.

3. Selection and Retention of Assignments

a. A list of anticipated school sites in the district with a description of the programs
(e.g., staffing ratio, collaborative team teaching, SETSS, etc.) anticipated to be served at
those sites shall be made available by April 15. This should include full time equivalent
positions (FTE) filled by contract agency personnel. By May 1, speech improvement
teachers should be given the opportunity to fill out “preference sheets” indicating three
preferences in order of priority for the school sites. Where advisable and possible, such
preferences will be honored. The speech improvement teacher’s seniority should be one

44
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 14 of 15

of the factors considered in determining the assignment of the speech improvement
teacher to a school site. Program preferences are subordinate to the exercise of retention
rights to an assignment in a school.

b. A CPT or appointed speech improvement teacher’s request to be retained in
his/her school will not be unreasonably denied unless the appropriate Board of Education
official can demonstrate there are compelling reasons for the denial.

Where there are more than two speech improvement teachers in a school, the senior
teacher will be given preference unless the appropriate Board of Education official can
demonstrate there are compelling reasons for the denial. Teachers returning from
sabbaticals or leaves of absence of less than two years will be returned to the schools
where they were assigned in accordance with their seniority. All reasons for denial of the
teacher of speech improvement’s preference will be done in writing.

c. Unfilled positions, and positions filled by contract agency staff and uncertified
teachers of speech improvement (PPTs) which are full time speech improvement teacher
positions (whether the assignment is to a single school or more than one school) are to be
advertised for transfer. Although the number of vacancies and the anticipated locations
shall be posted, and the speech improvement teacher may choose specific positions, the
transfer is to the district, not to a particular position.

M. Class Size Limitations

1. Pre-Kindergarten and Kindergarten

a. The size of pre-kindergarten classes shall be determined on the basis of a
maximum absolute cap of 18 pupils with a teacher and paraprofessional.

b. The size of kindergarten classes shall be determined on the basis of a maximum of
25 pupils for each teacher, except as specified in 3 below.

2. Elementary, Junior High, and High Schools

a. No subject class in elementary school shall exceed 32 pupils, except as specified
in 3 below.

b. No subject class in a non-special service junior high school shall exceed 33
pupils, except as specified in 3 below.

c. No subject class in a Title I junior high school shall exceed 30 pupils, except as
specified in 3 below.

d. No homeroom or official or subject class in senior high school shall exceed 34
pupils, except as specified in 3 below. This shall not be accomplished by an increase in
the size of classes for the non-college bound students.

e. No class in trade shop subjects in the high schools shall exceed 28 pupils, except
as specified in 3 below.

f. The size of physical education classes in the junior and senior high schools shall
be determined on the basis of a maximum of 50 pupils for each teacher, except as
specified in 3 below.

g. The size of required music classes in the high schools shall be determined on the
basis of a maximum of 50 pupils for each teacher, except as specified in 3 below.

h. The size of ninth grade classes in any high school where more than half of the
pupils in the ninth grade have been admitted from reorganized junior high schools shall
not exceed the maximum provided above for the junior high schools.

i. Wherever administratively possible, teacher programs in high schools should
follow these guidelines: In rooms with specific stations (e.g. typing rooms, shops and

45
Case 1:19-cv-07416-ER Document 14-6 Filed 12/30/19 Page 15 of 15

laboratories) the number of pupils assigned to such rooms should not exceed the number
of stations available. In the programming of such classes, an extra number of pupils
equal to the anticipated attrition rate may be included.

j. In Title I schools in the junior high school division, classes in industrial
arts/technology education and home economics/home and career skills should not exceed
22 students. In regular schools in the junior high school division, classes in industrial
arts/technology education and home economics/home and career skills should not exceed
24 students.

The class size limits set forth herein apply to classes conducted in shop or laboratory
settings.

3. Exceptions

An acceptable reason for exceeding the maximum class size limitations listed in
paragraphs 1b through 2g above may be any of the following:

a. There is no space available to permit scheduling of any additional class or classes
in order to reduce class size.

b. Conformity to the class size objective would result in placing additional classes
on short time schedule.

c. Conformity to the class size objective would result in the organization of half-
classes.

d. Acclass larger than the maximum is necessary or desirable in order to provide for
specialized or experimental instruction, or for IGC instruction, or for placement of pupils
in a subject class of which there is only one on a grade.

In the event that it is necessary to assign a teacher to a class which exceeds the
maximum size listed above, the principal shall stipulate the reason in writing to the
teacher and to the Chancellor. Such statement of reasons may be available for
examination by the Union in the Office of the Chancellor.

4. Students with Disabilities in a General Education Class

There shall be no more than three emotionally disturbed or autistic students, out of
the total number of students with IEPs, whose management needs are severe and chronic
requiring intensive constant supervision, a significant degree of individualized attention,
intervention and intensive behavior management, in a general education class with one
teacher.

N. Coverage of Classes

1. Teachers having an instructional program who are called for a full-day
professional conference to the office of a Board official outside the school shall be
relieved by a per diem substitute.

2. Substitutes will be hired to allow an average of four teachers per school per year
to visit other schools and to attend educational conferences.

3. The Board and the Union agree that the classes of absent elementary school
teachers should be covered by employment of per diem substitute teachers as a matter of
first priority or by other appropriate coverage by teachers in the school if necessary. The
practice of breaking up classes of absent elementary school teachers and assigning the
students to other classes in the school is strongly discouraged. The Board and the Union
will jointly monitor compliance with this provision.

4. The unavailability of a teacher to cover a class constitutes an emergency. It is
recognized that, in such emergency, the principal has the responsibility to assign a

46
